Filed 6/14/22
                 CERTIFIED FOR PUBLICATION

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   FIRST APPELLATE DISTRICT

                          DIVISION THREE


THE PEOPLE,
  Plaintiff and Respondent,             A162718

v.                                      (Sonoma County
                                        Super. Ct. Nos. SCR678994-1
CHRISTOPHER ARREGUIN,                   & SCR681736-2)
 Defendant and Appellant.




       On September 27, 2016, defendant Christopher Arreguin pleaded
guilty to human trafficking (case No. SCR681736-2) and second degree
robbery (case No. SCR678994-1) in separate, unconsolidated cases. On
December 1, 2016, the trial court imposed an aggregated sentence of six
years, comprised of the principal term of five years for the human
trafficking offense plus a consecutive subordinate term of one year for
the robbery offense. The execution of the sentence was suspended, and
Arreguin was placed on probation for 60 months in both cases.
       On May 21, 2019, the court summarily revoked probation in both
cases for eight months and probation was reinstated on November
25, 2019. On January 27, 2021, the court again summarily revoked
probation in both cases. On April 20, 2021, the court held a contested
hearing and found Arreguin had violated probation in both cases based
on conduct underlying a January 15, 2021 arrest. On May 21, 2021,


                                    1
the court formally revoked probation in both cases and put into effect
the previously suspended aggregate sentence of six years.
      The sole question before us, which we answer in the affirmative,
is whether the trial court erred in denying Arreguin’s motion to dismiss
the violation of probation (VOP) filed in the human trafficking case.
      The 60-month probation term in the human trafficking case was
imposed on December 1, 2016, and hence was originally set to expire on
December 1, 2021. However, effective January 1, 2021, the maximum
probation term for many offenses, including the human trafficking
offense at issue in this case, became limited to two years by statute
(Pen. Code, 1 § 1203.1, former subd. (a), as amended by Assem. Bill
No. 1950 (2020-2021 Reg. Sess.; Stats. 2020, ch. 328, § 2; “AB 1950” 2).
As of January 1, 2021, Arreguin had served significantly more than two
years of probation, and therefore his probation terminated as a matter
of law. His probation having terminated, the court lacked jurisdiction
to order summary revocation. While the court erred in denying
Arreguin’s motion to dismiss the VOP filed in the human trafficking
case based on AB 1950, it retained jurisdiction to adjudicate the VOP
filed in the robbery case as the term of probation for the robbery offense
was statutorily exempt from the two-year probation limitation in
AB 1950.


1     All undesignated statutory references are to the Penal Code.
2     Assembly Bill No. 177 (2021-2022 Reg. Sess.), effective January
1, 2022, effected changes to section 1203.1, repealing the entire section
and then adding a new section 1203.1, effective January 1, 2022.
(Stats. 2021, ch. 257, § 22, eff. Sept. 23, 2021, operative Jan. 1, 2022.)
Because the changes in the new section 1203.1 do not affect the
analysis in this case, our opinion will hereafter cite to AB 1950 for
convenience.

                                     2
      Accordingly, in case No. SCR681736-2 (human trafficking) we
reverse the May 19, 2021 sentence and remand that case to the trial
court with directions to vacate its order denying Arreguin’s motion to
dismiss the VOP, enter a new order granting the motion to dismiss the
VOP, and conduct further proceedings consistent with our opinion. In
case No. SCR678994-1 (robbery), we reverse the May 19, 2021 sentence
and remand that case to the trial court with directions to conduct
further proceedings consistent with our opinion.
         FACTUAL AND PROCEDURAL BACKGROUND
      In case No. SCR678994-1, Arreguin was charged with the felony
offenses of second degree robbery and dissuading a witness by force or
threat based on a gunpoint robbery (robbery case). In case
No. SCR681736-2, Arreguin was charged with the felony offenses of
pandering and human trafficking of a minor for a sex act concerning
two victims (human trafficking case). The cases were not consolidated.
      On September 27, 2016, Arreguin appeared before the trial court
to resolve both cases. He pled guilty to human trafficking (§ 236.1,
subd. (a)) in case No. SCR681736-2, and second degree robbery (§§ 211,
212.5, subd. (c)) in case No. SCR678994-1. He signed a separate plea
agreement in each case, acknowledging his plea would be an “open
plea” with “a maximum possible sentence of 6 years.”
      At sentencing on December 1, 2016, the trial court imposed an
aggregate term of six years, comprised of the principal term of five
years (the lower term) for the human trafficking offense, plus a
consecutive subordinate term of one year (one-third of the middle term)
for the robbery offense. The execution of the aggregate sentence was




                                    3
suspended and Arreguin was placed on probation for 60 months in each
case, with the terms of probation “to run concurrent with each other.”    3


      Thereafter, Arreguin’s probation term in both cases was tolled for
approximately eight months (266 days) from March 5, 2019, when the
court summarily revoked probation, until November 25, 2019, when the
court reinstated probation. (§ 1203.2, subd. (a) [“[t]he revocation [of
probation], summary or otherwise, shall serve to toll the running of the
period of supervision”].)
      Effective January 1, 2021, AB 1950 was enacted to limit the
maximum probation term a trial court could impose for most felony
offenses (including the human trafficking offense in this case) to “a
period of time not exceeding two years, and upon terms and conditions
as it shall determine.” (§ 1203.1, former subd. (a); Stats. 2020, ch. 328,
§ 2.) AB 1950 provided that the two-year probation limitation did not
apply to certain exempt felonies, including “any violent felony offense
listed in section 667.5, subdivision (c),” which exemption applied to the
robbery offense in this case. (§ 1203.1, former subd. (m) 4; Stats. 2020,
ch. 328, § 2.) As to the exempt felonies, “the court, or the judge thereof,
in the order granting probation, may suspend the imposing or the


3      At the time of the December 1, 2016 sentences in these cases, a
trial court could impose felony probation for a period “not exceeding the
maximum possible term of the sentence,” except “where the maximum
possible term of the sentence [was] five years or less,” in which case
probation could “continue for not over five years.” (§ 1203.1, former
subd. (a); Stats. 2010, ch. 178, § 75, operative Jan. 1, 2012.)
4      As we have noted, AB 1950’s amendments were retained in full
when section 1203.1 was later repealed and added again as section
1203.1. (Stats. 2021, ch. 257, §§ 21–22.) Section 1203.1, former
subdivision (m), was redesignated as section 1203.1, subdivision (l).
(Stats. 2021, ch. 257, § 22.)

                                     4
execution of the sentence and may direct that the suspension may
continue for a period of time not exceeding the maximum possible term
of the sentence and under conditions as it shall determine.” (Ibid.)
      On January 27, 2021, the trial court summarily revoked
Arreguin’s probation in both cases based on separate, albeit identical,
VOPs filed in each case. The VOPs requested revocation based on
conduct that took place on January 15, 2021, for which Arreguin was
arrested that same day. 5
      Arreguin moved to dismiss solely the VOP filed in the human
trafficking case on the basis he had served over two years on probation


5      The Probation Department’s request that the court summarily
revoke probation was based on the following: “New law violation: . . .
On 1/15/21, officers responded to a report of a suspicious vehicle. The
defendant was located asleep in the driver’s seat of the vehicle, with the
engine on. They noted a bottle of tequila in the front passenger seat.
When Arreguin woke and noticed the officers, he began to drive away,
but stopped the car when asked. Officer[s] observed he was holding a
gas pipe, commonly [used to] smoke methamphetamines. Additionally,
his speech was slurred, he was unsteady on his feet, and he smelled of
alcohol. Located in the defendant’s pocket was suspected
methamphetamine, and metal knuckles. He was arrested for
misdemeanor violation of Section 11364(a) H&S, and felony violation of
Section 21810 PC, and 1203.2 PC. [¶] Violation of probation: Failed to
be of good conduct and obey all laws: See above. Possession of a
controlled substance/associated paraphernalia: See above.
Possession of a weapon: See above. Use/possession of alcohol:
See above. [¶] Other: In December 2020, the defendant contacted
Probation and reported he had relapsed and used cocaine and
marijuana. He was referred to the Day Reporting Center for outpatient
services. He was subsequently arrested for the current alleged
violation of probation. The defendant has been on probation for over
four years. At this point, we believe he has exhausted all resources.
Should he admit the violation, we respectfully recommend the
defendant be remanded, and the suspended prison sentence be
imposed.” (Bolding in original.)

                                    5
for that offense and probation was terminated by retroactive
application of AB 1950. The court denied the motion to dismiss, held a
contested hearing, and found Arreguin had committed the conduct
underlying his January 15, 2021 arrest. The court specifically found
Arreguin violated the following terms of his probation: failing to be of
good conduct and obeying all laws; possessing drug paraphernalia and
a weapon; and possessing and using alcohol. On May 19, 2021, the
court formally revoked probation in both cases and directed the
execution of the previously suspended aggregate sentence of six years.
      Arreguin’s timely appeal ensued.
                             DISCUSSION
      Arreguin seeks reversal and remand for further proceedings in
both cases based on his contention that the trial court erred in denying
his motion to dismiss the January 27, 2021 VOP filed in the human
trafficking case. We agree. Since, by operation of law, Arreguin could
not be on probation in the human trafficking case at the time the
January 27, 2021 VOP was filed, and the court revoked his probation
based on conduct that took place on January 15, 2021 (when he was not
on probation), we shall reverse and remand for further proceedings.
      We begin our discussion by noting that at the 2016 sentencing
the trial court was required to calculate an aggregate term of
imprisonment for both offenses, exercised its authority to suspend
execution of the aggregate term of imprisonment, and placed Arreguin
on probation in both cases for an initial period of 60 months, which
resulted in nonfinal judgments in both cases. 6 While Arreguin was

6     As explained by our high court, “[i]n the case where the court
suspends execution of sentence, the sentence constitutes ‘a judgment
provisional or conditional in nature.’ [Citation]. The finality of the

                                    6
serving his probation in both cases, the Legislature enacted AB 1950,
effective January 1, 2021, which significantly changed the law
governing probation. “As explained in the Legislative Counsel’s Digest,
whereas previous law had authorized courts to grant a period of
probation ‘not exceeding the maximum term for which the person could
be imprisoned,’ [AB 1950] instead ‘authorize[s] a court to impose a term
of probation not longer than 2 years, except as [otherwise] specified.’
[Citations.] This change in the law bars the imposition of more than
two years of probation for a felony offense unless the offense is a violent
felony listed in section 667.5, subdivision (c), or is subject to a specific
probation length, or is specifically excluded from the statute’s two year-
limit. (§ 1203.1, former subds. (a), (m), added by Stats. 2020, ch. 328,
§ 2, now subds. (a), (l).)” (People v. Faial (2022) 75 Cal.App.5th 738,
743, fn. omitted (Faial), petn. for review granted May 18, 2022,
S273840 7.)



sentence ‘depends on the outcome of the probationary proceeding’ and
‘is not a final judgment’ at the imposition of sentence and order to
probation. [Citation.] Instead of a final judgment, the grant of
probation opens the door to two separate phases for the probationer:
the period of probation and the time thereafter.” (People v. Chavez
(2018) 4 Cal.5th 771, 781.)
7      In granting review in Faial, our high court noted that “[p]ending
review, the opinion of the Court of Appeal, which is currently published
at 75 Cal.App.5th 738, may be cited, not only for its persuasive value,
but also for the limited purpose of establishing the existence of a
conflict in authority that would in turn allow trial courts to exercise
discretion under Auto Equity Sales, Inc. v. Superior Court (1962) 57
Cal.2d 450, 456, to choose between sides of any such conflict. (See
Standing Order Exercising Authority Under California Rules of Court,
Rule 8.1115(e)(3), Upon Grant of Review or Transfer of a Matter with
an Underlying Published Court of Appeal Opinion, Administrative
Order 2021-04-21; Cal. Rules of Court, rule 8.1115(e)(3) and

                                      7
      We conclude (as have all other appellate courts so far) that
AB 1950 “applies retroactively to defendants who were serving a term
of probation when the legislation became effective on January 1, 2021;
in such cases, the courts have acted to reduce the length of their
probation terms.” (Faial, supra, 75 Cal.App.5th at p. 743 [cases cited
therein]; see Kuhnel v. Appellate Division of Superior Court (2022) 75
Cal.App.5th 726, 732 (Kuhnel), petn. for review granted June 1, 2022,
S274000 8; People v. Butler (2022) 75 Cal.App.5th 216, 220–221, petn.
for review granted June 1, 2020, S273773 9.)
      While the cases enumerate various reasons for the retroactive
application of AB 1950, we conclude, as have other courts, that
retroactive application is supported by the Estrada presumption (In re
Estrada, supra, 63 Cal.2d 740 (Estrada).) In Estrada, our high court
held that when new legislation reduces the punishment for an offense,
we presume the legislation applies to all cases not yet final as of the
legislation’s effective date. (Id. at p. 744.)



corresponding Comment, par. 2.)” (Faial, supra, 75 Cal.App.5th 738,
review granted May 18, 2021, S273840.)
8      In granting review in Kuhnel, our high court ordered briefing
deferred pending consideration and disposition of a related issue in
People v. Faial, S273840. (Kuhnel, supra, 75 Cal.App.5th 726, pet. for
review granted June 1, 2022, S274000.)
9      In granting review in Butler, our high court ordered briefing
deferred pending consideration and disposition of related issues in
People v. Faial, S273840 and People v. Prudholme, S271057 which
latter case presents the following issues: (1) whether Assembly Bill
No. 1950 (Stats. 2020, ch. 328) applies retroactively under In re
Estrada (1965) 63 Cal.2d 740; and (2) if so, whether the remand
procedure of People v. Stamps (2020) 9 Cal.5th 685 applies. (Butler,
supra, 75 Cal.App.5th 216, pet. for review granted June 1, 2022,
S273773.)

                                      8
      In so concluding, our high court reasoned that in the absence of a
legislative declaration as to whether an old law or a new law should
apply, “[w]hen the Legislature amends a statute so as to lessen the
punishment[,] it has obviously expressly determined that its former
penalty was too severe and that a lighter punishment is proper as
punishment for the commission of the prohibited act. It is an inevitable
inference that the Legislature must have intended that the new statute
imposing the new lighter penalty now deemed to be sufficient should
apply to every case to which it constitutionally could apply. The
amendatory act imposing the lighter punishment can be applied
constitutionally to acts committed before its passage provided the
judgment convicting the defendant of the act is not final. This intent
seems obvious, because to hold otherwise would be to conclude that the
Legislature was motivated by a desire for vengeance, a conclusion not
permitted in view of modern theories of penology.” (Estrada, supra, at
p. 745.) “Estrada thus . . . stand[s] for the proposition that (i) in the
absence of a contrary indication of legislative intent, (ii) legislation that
ameliorates punishment (iii) applies to all cases that are not yet final
as of the legislation’s effective date.” (People v. Esquivel (2021) 11
Cal.5th 671, 675 (Esquivel).) 10
      Here, Arreguin had already served more than two years of
probation for the human trafficking case when AB 1950 became


10    Because we agree with those courts that have held AB 1950 is to
be applied retroactively based on the Estrada presumption, we do not
address the discussion in People v. Quinn (2021) 59 Cal.App.5th 874
(Quinn), in which that court also concluded that even if the Estrada
presumption did not apply, it is clear from extrinsic sources that the
Legislature intended AB 1950 to apply retroactively. (Id. at pp. 883–
885.)

                                      9
effective on January 1, 2021. Because there was no outstanding order
summarily revoking his probation as of that date, the conclusion is
inescapable that AB 1950 operated to terminate his probation for the
human trafficking case. (See Hilton v. Superior Court (2014) 239
Cal.App.4th 766, 773 [“ ‘[a]n order revoking probation must be made
within the period of time circumscribed in the order for probation;’ ”
“ ‘[o]therwise, the probationary period terminates automatically on the
last day,’ ” italics omitted]; People v. Smith (1970) 12 Cal.App.3d 621,
625 [accord; citing to § 1203.3 and People v. Williams (1944) 24 Cal.2d
848, 852].) Consequently, the trial court had no jurisdiction to
summarily revoke probation based on the January 27, 2021 VOP filed
in the human trafficking case, and therefore Arreguin’s motion to
dismiss that VOP should have been granted.
      Our retroactive application of AB 1950 to the grant of probation
in the human trafficking case is supported by People v. Saxton (2021)
68 Cal.App.5th 428, 431 (Saxton). In Saxton, the defendant was
convicted of a nonexempt felony subject to AB 1950’s two-year
probation term limitation and a misdemeanor exempt from AB 1950’s
probation term limitation and subject to a mandatory statutory term of
three years. (68 Cal.App.5th at pp. 431, 432.) The trial court
suspended imposition of sentence and ordered three years of formal
probation, with the specification that “any probation violation that
occurs during those three years can carry felony punishment
consequences.” (Id. at p. 431.) The appellate court concluded the trial
court’s statement of the consequences of a violation of probation was in
error, and directed the trial court to modify its order of probation to
specify that “(1) Saxton can face felony punishment consequences for a



                                    10
probation violation only during the first two years of her probationary
term, and (2) any probation violation that occurs during the third year
of Saxton’s probationary term can carry only misdemeanor
consequences.” (Id. at p. 433.) In so concluding, the Saxton court
explained:
              “The plain meaning of [AB 1950] is clear, and permits a
      trial court to order a defendant to serve three years of formal
      probation where, as here, the judgment includes a misdemeanor
      conviction for driving under the influence. One of the exemptions
      from the probation term limits codified in section 1203a is set
      forth in Vehicle Code section 23600, subdivision (b)(1). . . . [¶]
      Saxton was also convicted of willfully evading a police officer, a
      felony for which [AB 1950] imposes a two-year limit on probation.
      But a trial court must make a probation suitability determination
      based on the case as a whole, not discrete convictions. [Citation.]
      And Saxton’s case is a ‘felony case’ since it involves both a felony
      and a misdemeanor. [Citation.] Informal probation is not
      allowed in felony cases. [Citations.] The trial court thus did not
      err when it ordered Saxton to serve a term of formal probation for
      the three years required by Vehicle Code section 23600.
      [Citation.] [¶] But the court did err when it said that Saxton
      could suffer felony punishment consequences if she successfully
      completes the first two years of probation and violates probation
      during the third year of her probationary term. . . . [T]he only
      offenses exempt from the two-year felony probation term limit set
      forth in section 1203.1 are felonies listed in subdivision (c) of
      section 667.5, felonies that include specific probation terms
      within their provisions, and ‘ “ ‘white collar crimes’ ” ’ involving
      property valued in excess of $25,000. [Citation.] Saxton
      committed none of these offenses. It would thus be counter to the
      Legislature’s purpose in enacting [AB 1950] if Saxton were to face
      felony consequences for any probation violation that occurs after
      she successfully completes two years of probation. (Cf. Quinn,
      supra, 59 Cal.App.5th at p. 880 [purpose of [AB 1950] is to
      ‘ “ ‘reduc[e] the number of people on probation returning to
      incarceration’ ” ’].)” (Saxton, supra, at pp. 432–433.)




                                   11
      Concededly, Saxton is procedurally distinguishable from the case
before us as Saxton was seeking the benefit of the new law on direct
appeal of her placement on probation after imposition of her sentence
was suspended, while Arreguin seeks the benefit of the new law during
his probation after execution of his sentence was suspended. But
similar to the defendant in Saxton, Arreguin was subject to probation
for both a nonexempt offense and an exempt offense at the time of the
effective date of AB 1950. Under these circumstances, we see no
“persuasive reason to presume” that the Legislature would wish to
extend the benefit of the new law to a defendant such as Saxton, but
not extend the benefit of the new law to a defendant such as Arreguin.
(See Esquivel, supra, 11 Cal.5th at p. 680 [ameliorative legislation
presumptively applied to “all cases not yet final,” including cases in
which defendants were placed on probation with imposition of sentence
suspended and cases in which defendants were placed on probation
with execution of an imposed state prison sentence suspended].)
      Citing to our decisions in Faial, supra, 75 Cal.App.5th 738, and
Kuhnel, supra, 75 Cal.App.5th 726, the Attorney General asserts the
trial court retained jurisdiction to adjudicate the VOP filed in the
human trafficking case because Arreguin’s probation violative conduct
“began and was documented in December 2020,” before AB 1950
became effective, and the court’s January 27, 2021 summary revocation
was “still within even the hypothetical shortened probationary period
which had been tolled” by the earlier summary revocation and later
reinstatement to probation that occurred in 2019. This argument lacks
a factual basis as the record shows the January 27, 2021 VOP was
predicated only on Arreguin’s conduct underlying his January 15, 2021



                                    12
arrest, and not his conduct of self-reporting a relapse and referral for
treatment in December 2020. Additionally, at the probation violation
hearing the trial court explicitly found Arreguin had violated probation
based solely on conduct occurring after his probation for the human
trafficking offense had terminated pursuant to AB 1950.
      Moreover, we find unavailing the Attorney General’s reliance on
our decisions in Faial, supra, 75 Cal.App.5th 738, and Kuhnel, supra,
75 Cal.App.5th 726, cases in which retroactive application of AB 1950
provided those defendants no relief. Faial held that the defendant – a
former probationer who was serving an executed sentence when
AB 1950 became effective – was not entitled to relief under the new law
because the trial court had properly revoked and terminated his
probation before the law’s effective date. (Faial, supra, at pp. 743–746.)
Similarly, Kuhnel held that the defendant was not entitled to relief
under AB 1950 because the trial court had adjudicated a violation
allegedly committed during the defendant’s first year of probation,
which resulted in the court summarily revoking her probation early in
the second year, with all events occurring “well before the effective
date” of the new law – indeed, “before the law was even introduced in
the Legislature.” (Kuhnel, supra, at p. 735.) The factual circumstances
in both cases are clearly distinguishable from Arreguin’s situation: as of
the effective date of AB 1950, Arreguin was on active probation for the
human trafficking offense, he had served more than two years on
probation for that offense, and there was no outstanding order
summarily revoking his probation.
      The Attorney General also contends Arreguin cannot benefit from
the retroactive application of AB 1950 because he “was serving a single



                                    13
probation term which could not be reduced to two years because it
related to a crime of violence,” and AB 1950 “does not retroactively
affect consolidated felony probation terms based on one or more violent
felony convictions.” In support of this argument, the Attorney General
asserts that though the trial court described the grant of probation as
two concurrent terms it must be deemed to be a single period of
probation under our decision in People v. Cole (2020) 50 Cal.App.5th
715 (Cole). We see no merit to the argument.
      In Cole, supra, 50 Cal.App.5th 715, we were asked to clarify the
length of Cole’s term of probation for his convictions of domestic
violence with a special allegation of infliction of great bodily injury
(count two) and second degree robbery (count four) in the same case.
(Id. at pp. 718–719.) “At the sentencing hearing the court suspended
imposition of judgment for each count, [and] placed Cole on three-year
grants of probation for each count . . . . The court explained, ‘you are
essentially on two different grants of probation and both these are to be
concurrent with one another.’ The minute order reflects what appears
to be separate grants of probation for counts two and four.” (Id. at p.
719.) We concluded the judgment should be modified to clarify that
Cole’s probation is “a single grant subject to the terms and conditions
specified in the order pertaining to the individual offenses.” (Ibid.) We
explained as follows:
            “The Attorney General agrees with Cole’s position that he
      is subject to a single grant of felony probation based on the
      suspended imposition of his aggregate sentence, rather than
      separate grants of probation for each of the two discrete offenses.
      The question appears to be a novel one, but under the present
      circumstances we believe the parties are correct. As the Attorney
      General observes, our sentencing laws calculate an aggregate
      term based on the relationship between offenses. (§ 1170.1, subd.


                                     14
      (a); see Cal. Rules of Court, rule 4.452(a)(1) [‘[t]he sentences on
      all determinately sentenced counts in all of the cases on which a
      sentence was or is being imposed must be combined as though
      they were all counts in the current case’].) Subject to certain
      exceptions, section 1203.1, subdivision (a) provides for a felony
      probation term based on ‘the maximum possible term of the
      sentence’ (italics added), at least impliedly referring to the
      aggregate term rather than the term imposed on a particular
      offense. While the question is theoretical here because the court
      imposed the two probationary terms concurrently, we therefore
      agree with the parties’ request to clarify that Cole is subject to a
      single three-year term of probation.” (Cole, supra, at p. 719, fn.
      omitted.)

      Our decision in Cole must be read in light of its specific factual
context – whether Cole was subject to a single period of probation
where the court stated he was subject to concurrent terms of probation
for two distinct offenses in the same case. While we noted the question
appeared to be “a novel one” (50 Cal.App.5th at p. 719), our clarification
of the judgment finds support in established law that for purposes of
determining the maximum term of probation for multiple counts in a
single case, courts have treated probation as a single period, thus
precluding a series of “separate and consecutive” terms of probation.
(See, e.g., Fayad v. Superior Court (1957) 153 Cal.App.2d 79, 84; People
v. Blume (1960) 183 Cal.App.2d 474, 482.)
      More significantly, the predicate for our decision in Cole – the
sentencing laws governing aggregate terms as applied to the fixing of
the term of probation for multiple counts in a single case – is not
implicated in the case before us. Instead, we are here concerned with
the retroactive applicability of AB 1950 to the probation that Arreguin
was serving in both cases on the effective date of the new law. “[T]he
Estrada presumption remains available” to extend the benefits of



                                    15
AB 1950’s ameliorative revisions to Arreguin’s term of probation for the
human trafficking offense. (Esquivel, supra, 11 Cal.5th at p. 680.) The
fact that AB 1950 does not shorten the term of probation for the
robbery offense does not preclude applying the new law to the term of
probation for the human trafficking offense. To conclude otherwise,
and find that Arreguin was “to face any consequences” for the January
27, 2021 VOP filed after the termination of his probation for the human
trafficking offense “would . . . be counter to the Legislature’s purpose in
enacting [AB 1950]” (Saxton, supra, 68 Cal.App.5th at p. 433), which is
to limit probation to two years “ ‘now deemed to be sufficient. . . to
every case to which it constitutionally could apply’ ” (Quinn, supra, 59
Cal.App.5th at p. 883).
      In sum, we conclude the trial court erred in denying the motion to
dismiss the January 27, 2021 VOP filed in the human trafficking case
as Arreguin’s term of probation for that offense had terminated as of
January 1, 2021 by retroactive operation of AB 1950. While the trial
court lost jurisdiction to adjudicate the VOP filed in the human
trafficking case, the court retained jurisdiction to adjudicate the VOP
filed in the robbery case. Accordingly, we reverse the May 19, 2021
aggregate sentence of six years and remand to the trial court with
directions to vacate its order denying the motion to dismiss the VOP
filed in the human trafficking case, enter a new order granting the
motion to dismiss the VOP in the human trafficking case, and conduct
further proceedings in both cases consistent with this opinion. 11




11    In light of our determination, we do not address the parties’ other
contentions.

                                    16
                             DISPOSITION
      In case No. SCR678994-1, the May 19, 2021 sentence is reversed,
and we remand the case to the trial court with directions to conduct
further proceedings consistent with this opinion.
      In case No. SCR681736-2, the May 19, 2021 sentence is reversed,
and we remand the case to the trial court with directions to vacate the
denial of the motion to dismiss the violation of probation, enter a new
order granting the motion to dismiss the violation of probation, and
conduct further proceedings consistent with this opinion.




                                   17
                                  _________________________
                                  Petrou, J.


WE CONCUR:


_________________________
Tucher, P.J.


_________________________
Fujisaki, J.




People v. Arreguin/A162718


                             18
Trial Court:   Sonoma County Superior Court

Trial Judge:   Hon. Robert LaForge

Counsel:       Office of Attorney General, Rob Bonta, Attorney
               General, Lance E. Winters, Chief Assistant Attorney
               General, Jeffrey M. Laurence, Senior Assistant
               Attorney General, Catherine R. Rivlin, Supervising
               Deputy Attorney General, Allen R. Crown, Deputy
               Attorney General, for Plaintiff and Respondent.

               First District Appellate Project, Megan Hailey-
               Dunsheath; Law Office of Randall Conner, Randall
               Conner, for Defendant and Appellant.




                               19